Hornblower, C. J.
This motion Avas submitted to the court upon a state of the case; by Avhich it appears that the court dismissed the appeal, on one or both of the folloAving grounds : 1st. That Avhen the bond Avas tendered to the justice it Avas executed, the day and month of the date Avere blank, and the blanks after-wards filled up in the absence of the security; and 2dly, for a defect in the bond, in not stating Avho Avas the plaintiff below. It is unnecessary to give any opinion upon this latter point, the first being decisive. If the date had been left blank, it might have been a good bond, but any alteration of it after its execution changes the deed, and if made in the absence of the obligor and especially of a security in the bond, and Avithout his consent and authority, renders it void. It is true the case states that it Aras proved by one of the subscribing Avitnesses, that he filled up the date by tLe verbal authority and consent of the security therein. But this court Avill not compel a party to receive a bond, admitted to have been altered after its execution, and subject him to the necessity of proving and the hazard of being able to prove, and the question of its being competent to prove, the consent of the obligor to such alteration Avhen he comes to seek his remedy on such bond. The mandamus is refused.
Cited in Hunt v. Gray, 6 Vroom, 231.